Citation Nr: 1539890	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  04-06 502	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis or other respiratory disorder, including chronic obstructive pulmonary disease (COPD), as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1948 to March 1957. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In a July 17, 2013 decision, the Board denied entitlement to service connection for asbestosis or other respiratory disorder, including COPD, as a residual of exposure to asbestos.  At that time, the Board detailed the extensive procedure history of this appeal.  

The Board subsequently learned, unfortunately, that the Veteran died prior to the issuance of this decision.  The proper action under these facts is to vacate the July 17, 2013 decision and dismiss this appeal in the Veteran's name.  As another party has been substituted in this appeal, a separate Board decision addresses the appeal of this issue in the name of this substituted appellant as well as another issue that is before the Board following action by U. S. Court of Appeals for Veterans Claims (Court/CAVC).

At the time of the July 17, 2013 decision, the Board specifically found that The American Legion was the current representative for the Veteran.  For purposes of this vacate and dismissal, the Board will continue this finding.


FINDINGS OF FACT

1.  On July 17, 2013, the Board issued a decision denying service connection for asbestosis or other respiratory disorder, including COPD, as a residual of exposure to asbestos.

2.  A death certificate of record shows that the Veteran died earlier in July 2013.


CONCLUSIONS OF LAW

1.  The July 17, 2013 Board decision addressing the issue of service connection for asbestosis or other respiratory disorder, including COPD, as a residual of exposure to asbestos is vacated.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.904 (2014).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time in the Veteran's name.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.904 (2014).  

In a July 17, 2013 decision, the Board denied entitlement to service connection for asbestosis or other respiratory disorder, including COPD, as a residual of exposure to asbestos.  The Board subsequently learned, unfortunately, that the Veteran died prior to the issuance of this decision.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits in the Veteran's name has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014).

As noted in the Introduction, a separate decision with address this appeal in the name of the person who has been substituted into the Veteran's pending appeals following his death.  See 38 C.F.R. § 3.1010 (2014).

ORDER

The July 17, 2013 Board decision addressing the issue of service connection for asbestosis or other respiratory disorder, including COPD, as a residual of exposure to asbestos is vacated.

The appeal is the Veteran's name is dismissed.


		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


